285 S.W.3d 432 (2009)
Linda SILVER and Silver Property Investments, Inc., Respondents,
v.
Brenda BLACKMON d/b/a Robidoux Realty, land Jesse Blackmon, Appellants.
No. WD 69519.
Missouri Court of Appeals, Western District.
June 23, 2009.
Dennis Campbell Owens, Kansas City, MO, for appellant.
Benjamin S. Creedy, St. Joseph, MO, for respondent.
Before ALOK AHUJA, P.J., THOMAS H. NEWTON, C.J., and HAROLD L. LOWENSTEIN, J.

ORDER
PER CURIAM:
Brenda Blackmon d/b/a Robidoux Realty, Inc. and Jesse Blackmon appeal a judgment finding them liable to plaintiffs Silver Property Investments, Inc. and Linda Silver for tortious interference with contract, breach of fiduciary duty, and breach of contract. The judgment is affirmed. Because a published opinion would have no precedential value, a memorandum setting forth the reasons for this order has been provided to the parties. Rule 84.16(b).